DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
Allowable Subject Matter
The indicated allowability of claims 18 and 20 is withdrawn in view of the newly discovered reference(s) to Kashmer et al. and Rosenberg et al.  Rejections based on the newly cited reference(s) follow.
Response to Amendment
Claim 1 has been amended and claims 1-3 and 5-20 are currently pending in the application. 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed July 14, 2021, with respect to the rejection(s) of amended claim(s) 1-3, 5-17, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kashmer et al. and Tee as set forth below.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10, and 13-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (5,071,403) in view of Kashmer et al. (US 4,465,485), as evidenced by Tee (US 2013/0108845).
Regarding claims 1 and 18, Larsson discloses (Figures 1-4) An expression kit (3) for a breast pump for extracting breast milk from a human teat the expression kit (3) comprising: a breast pump body (1 and 60) comprising a first pressure chamber (space between membrane 20 and nipple 59 in downstream housing part 66) and a second pressure chamber (catch chamber 4), a hybrid hydrophobic breathable membrane (20; it is PTFE on a polypropylene backing; permeable to air and not to milk; Col. 4, lines 23-29) separating the first pressure chamber (downstream part 66) and the second pressure chamber, wherein the hydrophobic breathable membrane (20) is configured to exchange gas between the first and second pressure chambers and to repel liquid for separating the first pressure chamber from liquid in a milk path, while maintaining a gas volume flow between the first and second pressure chambers (Col. 4, lines 23-29; as per claim 18 the membrane is gas-permeable and liquid-impermeable so as to isolate the first pressure chamber from liquid in the flow path). Larsson does not explicitly disclose the membrane being a hybrid of woven and non-woven layers.
Kashmer et al. (henceforth Kashmer) teaches a medical suction device (suction source and canister 10 depicted in Figure 1) comprising a hybrid filter member (60,61; Figure 4) which comprises a hydrophobic portion (60; Col. 7, lines 34-40 disclose polytetrafluoroethylene or PTFE in addition to other 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hydrophobic membrane of Larsson by using the hybrid membrane of Kashmer so as to prevent microorganisms and liquid from passing through the filter and entering the pump as taught by Kashmer (Col. 7, lines 46-63). It would have also been obvious to one of ordinary skill in the art to form the hydrophobic filter portion from a woven PTFE as it is set forth by Kashmer as a desired material for the filter portion (see Kashmer Col. 7, lines 28-31) and Tee teaches that it is known in the art to utilize a woven PTFE as a hydrophobic filter medium as such a configuration is sufficient to create a filter member comprising the desired hydrophobic properties while retaining the ability to filter particles of the desired size.
Regarding claims 2 and 3, Larsson/Kashmer/Tee further teach wherein the hydrophobic breathable membrane is bacteria retentive in an aerosol environment (Kashmer Col. 7, lines 47-49 and 53-63).
Regarding claim 5, Larsson/Kashmer/Tee further teach wherein the hydrophobic breathable membrane comprises a hydrophobic backing (Larsson discloses the filter element comprises a 
Regarding claim 6, Larsson/Kashmer/Tee further teach wherein the hydrophobic breathable membrane is configured to exchange gas and expel liquid in both directions. The modified membrane filter of the cited combination comprises two hydrophobic layers which allow for the passage of gas through both layers (and which such passage is a function of the pore size of the layers and is not directionally limited by any disclosed structure) while the liquid-facing layer prevents flow from reaching the pump downstream. However, the backing layer is also formed from a hydrophobic layer as set forth above for claim 5 and as such it will inherently “repel” water as a function of its physical properties if so engaged; for these reasons the hybrid filter of Larsson/Kashmer/Tee is considered to meet the claim limitation as currently set forth).
Regarding claim 7, Larsson further discloses wherein at least a portion of the breathable membrane is arranged at an angle with respect to the milk outlet (it can be seen in Figure 1 that the filter is at an angle relative to the outlet 4).
Regarding claim 8, Larsson further discloses wherein the hydrophobic breathable membrane comprises polytetrafluoroethylene (Col. 4, lines 33-36 disclose the use of PTFE).
Regarding claim 9, Larsson further discloses a support structure for supporting the breathable membrane (ridges 72, Col. 4, lines 46-53).
Regarding claim 10, Larsson further discloses a seal arranged between the breathable membrane and the breast pump body (the membrane is spot welded to the housing which will provide a seal around the portions which are attached in this manner; Col. 4, lines 30-33). In this manner the useable surface area of the membrane is also reduced via the attachment points of the membrane to the housing.
Regarding claim 13, Larsson further discloses a splash guard (7) arranged between the milk path (3 and 4) and the breathable membrane (20).
Regarding claim 14, Larsson further discloses wherein at least one of the first pressure chamber (downstream part 66) and the second pressure chamber (4) is configured to enable access to the breathable membrane (Figure 2, via removal of downstream part 66 from upstream part 64).
Regarding claim 15, Larsson/Kashmer/Tee teach the claimed invention substantially as set forth above for claim 1 and Larsson further discloses a pressure unit for generating pressure (pump 58, Figure 1).
Regarding claim 16, Larsson further discloses (Figure 1) wherein the first pressure chamber (space between membrane 20 and nipple 59 in downstream housing part 66) is configured for connection to a pressure unit (pump 58) for generating a pressure in the first pressure chamber (Col. 3, lines 35-39).
Regarding claim 17, Larsson further discloses (Figure 1) wherein the second pressure chamber (catch chamber 4) comprises a breast-receiving funnel (2), a milk outlet (distal end of catch chamber 4 through valve 14) and the milk path from the breast-receiving funnel to the milk outlet (the milk path flows from the funnel through the catch chamber and finally through the valve 14 into container 12).
Regarding claim 19, Larsson/Kashmer/Tee teach the use of polypropylene as a backing material as set forth above for claim 5. Polypropylene is set forth in the disclosure as a suitable material for one or more of the membrane portions (instant specification Page 7, line 30-34). In addition, the disclosure sets forth the bacterial retention is a function of pore size and membrane thickness (instant specification Page 8, lines 6-11) and further sets forth the pore size (Page 15, lines 5-14; it is noted that no specific thickness values are disclosed as critical to bacteria retention). As set forth above for claims 2 and 3, Kashmer teaches that the hybrid membrane filter is bacteria retentive in an aerosol environment (Kashmer Col. 6, lines1-4 and Col. 7, lines 47-49 and 53-63) and further wherein the pore sizes of the 
Regarding claim 20, Larsson/Kashmer/Tee teach the invention substantially as set forth above for claims 1 and 18, and Kashmer further teaches (Figure 6) wherein the woven layer faces the second pressure chamber (Col. 7, lines 64-67 disclose the valve faces downward toward the lower portion 39 which is analogous to facing the second chamber which is further from the pump inlet). 
It would have been obvious to one of ordinary skill in the art at the time of filing to orient the membrane filter of Kashmer/Tee with the woven portion facing the second pressure chamber when used in the device of Larsson so as to allow liquid entering the filter element to contact the woven portion first thereby developing the high surface tension needed to prevent liquid from passing through the filter as taught by Kashmer (Col. 7, line 64-Col. 8, line 4).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Kashmer as evidenced by Tee, and further in view of Pirzada et al. (US 2015/0112298).
Regarding claim 11, Larsson/Kashmer/Tee teach the claimed invention substantially as set forth above for claim 1, but fail to teach a wear indicator for indicating wear of the expression kit or of the membrane.
Pirzada et al. (henceforth Pirzada) teaches (Figure 9B) a breast pump comprising a wear indicator in the form of a memory storing the pump usage data in log form (see e.g., Paragraphs [0044], [0047], and [0048] which set forth the data logging of pump usage information which is consistent with 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Larsson/Kashmer/Tee so as to allow for the logging of pump usage data to allow a user to monitor changes in milk production over multiple sessions to ensure the user receives the maximum benefit of using the breast pump as taught by Pirzada (Paragraph [0048]).
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 12. As set forth above, the combination of Larsson/Kashmer/Tee is considered the closest prior art of record which teaches a hybrid membrane filter formed from woven and non-woven portions and wherein the woven portion faces a first chamber to isolate the pumping mechanism from fluid and its constituent parts in a milk path. The membrane of the cited combination is utilized for its hydrophobic properties and as a means of determining when the canister is full (see Kashmer Col. 8, lines 51-59). Reducing the surface area of the membrane via the claimed restrictor would not have been obvious to one of ordinary skill in the art as it would have been advantageous to maximize the surface area of the cited filter so as to provide the greatest area for filtering aerosol components before the filter is submerged and the pump cut off. The prior art fails to teach such a restriction means utilized with such a filter in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783